                                     Case 17-19719-JKO               Doc 83          Filed 11/26/18      Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   4th                                     Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Hasan Salim                                      JOINT DEBTOR:                                        CASE NO.: 17-19719
SS#: xxx-xx- 3219                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                     Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                     Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                    Included         ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,457.13             for months    1    to 17 ;

                   2.   $5,293.06             for months 18 to 50 ;

                   3.   $5,660.93             for months 51 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE      PRO BONO
        Total Fees:               $7825.00            Total Paid:            $1140.00            Balance Due:            $6685.00
        Payable             $76.49           /month (Months 1       to 17 )
        Payable             $125.23          /month (Months 18 to 60 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,650.00 Safe Harbor -Attorneys Fees and Costs (BKC)
        $2,600.00 Safe Harbor - Attorneys Fees and Costs (MMM)
        $525.00 Safe Harbor - Attorneys Fees and Costs (Motion to Extend Automatic Stay)
        $1,050.00 Safe Harbor - Attorneys Fees (Motion to Modify)
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Wells Fargo Home Mortgage
              Address: 8480 Stagecoach Circle               Arrearage/ Payoff on Petition Date   $58,996.48
                       Frederick, MD 21701
                                                            Regular Payment (Maintain)                   $1,033.61      /month (Months    1   to 17 )

LF-31 (rev. 10/1/17)                                                       Page 1 of 3
                                         Case 17-19719-JKO               Doc 83 Filed 11/26/18
                                                                          Debtor(s): Hasan Salim
                                                                                                                 Page 2 of 3           Case number: 17-19719

         Last 4 Digits of                                       Regular Payment (Maintain)                       $3,032.45          /month (Months 18    to 60 )
         Account No.:                     2537                  Arrears Payment (Cure)                               $96.86         /month (Months   1   to 17 )
                                                                Arrears Payment (Cure)                           $1,333.72          /month (Months 18    to 60 )

        Other:              $2,462.95 x 7 months; $2,466.52 x 53 months

         ■   Real Property                                                            Check one below for Real Property:
                 ■ Principal      Residence                                            ■     Escrow is included in the regular payments
                       Other Real Property                                                   The debtor(s) will pay         taxes       insurance directly
         Address of Collateral:
         2780 SW 131 Terrace
         Miramar, FL 33027
             Personal Property/Vehicle
         Description of Collateral:

         2. Creditor: Wells Fargo Home Mortgage
              Address: 8480 Stagecoach Circle                   Arrearage/ Payoff on Petition Date       $3,708.39
                       Frederick, MD 21701
                                                                Arrears Payment (Cure)                               $36.44         /month (Months   1   to 17 )

         Last 4 Digits of                                       Arrears Payment (Cure)                               $71.84         /month (Months 18    to 60 )
         Account No.:                     5369                  Regular Payment (Maintain)                           $63.17         /month (Months   1   to 17 )
                                                                Regular Payment (Maintain)                           $133.09        /month (Months 18    to 60 )

        Other:              102.65 x 9 months; 115.15x51 months

         ■   Real Property                                                            Check one below for Real Property:
                 ■ Principal      Residence                                            ■     Escrow is included in the regular payments
                       Other Real Property                                                   The debtor(s) will pay         taxes       insurance directly
         Address of Collateral:
         2780 SW 131 Terrace
         Miramar, FL 33027
             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                         ■   NONE
             C. LIEN AVOIDANCE                   ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■    NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the clebtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Biltmore Estates HOA            5801                         2780 SW 131 Terrace
                       1.                                                                Miramar, FL 33027
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              ■     NONE
             B. INTERNAL REVENUE SERVICE:                            NONE
LF-31 (rev. 10/1/17)                                                           Page 2 of 3
                                        Case 17-19719-JKO                Doc 83 Filed 11/26/18
                                                                          Debtor(s): Hasan Salim
                                                                                                           Page 3 of 3     Case number: 17-19719
              Total Due:                 $4,924.23              Total Payment                 $4,924.23
               Payable:               $22.73         /month (Months      1       to 17 )
               Payable:              $105.54         /month (Months 18           to 60 )
            C. DOMESTIC SUPPORT OBLIGATION(S):                           ■    NONE                  D. OTHER:
 ■     NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $62.28        /month (Months      1       to 17 )
                       Pay         $10.00        /month (Months 18           to 50 )
                       Pay         $344.43       /month (Months 51           to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                    ■    NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                              NONE
                       ■   Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                           15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                           debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                           allowed unsecured claims. [Broward/Palm Beach cases]
VIII.       NON-STANDARD PLAN PROVISIONS                         ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/                                            Debtor    11/20/2018                                                Joint Debtor
  Hasan Salim                                                    Date                                                                     Date




     Attorney with permission to sign on                         Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/1/17)                                                            Page 3 of 3
